DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/623,655 filed 12/17/2019.
Claims 1-10 are pending in the Application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,169,210. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent and the Application are claiming common subject matter, as follows:
Application 16/623,655
US Patent 11,169,210
An apparatus for diagnosing a positive electrode contactor of a battery pack, wherein the battery pack includes the positive electrode contactor provided on a charge-discharge path connected to a positive electrode terminal of the battery pack and a negative electrode contactor provided on a second charge-discharge 


measure a first measurement voltage applied between a ground and a first node to which a positive electrode terminal of a battery module included in the battery pack and a first end of the positive electrode contactor are commonly connected; and
measure a second measurement voltage applied between the ground and a second node to which a negative electrode terminal of the battery module and a first end of the negative electrode contactor are commonly connected, the apparatus comprising;
measure a second measurement voltage applied between the ground and a second node to which a negative electrode terminal of the battery module and a first end of the negative electrode contactor are commonly connected, the apparatus comprising:
a positive electrode protection capacitor located between the ground and the positive electrode terminal of the battery pack;
positive electrode protection capacitor 
located between the ground and the positive electrode terminal of the battery pack;
a negative electrode protection capacitor located between the ground and the negative electrode terminal of the battery pack; and
negative electrode protection capacitor located between the ground and the negative electrode terminal of the battery pack; and
a processor coupled to a plurality of diagnosis circuits configured to selectively connect two of the first node, the second node, a third node to which a second end of the positive electrode contactor and a first end of the positive electrode protection capacitor are commonly connected, a fourth node to which a second end of the negative electrode contactor and a first end of the negative electrode protection capacitor are commonly connected, and the ground, wherein the processor is configured to:
a processor coupled to a plurality of diagnosis circuits configured to selectively connect a respective pair of nodes to one another, wherein each respective pair of nodes includes two of: the first node; the second node; a third node to which a second end of the positive electrode contactor and a first 
end of the positive electrode protection capacitor are commonly connected; a fourth node to which a second end of the negative electrode contactor and a first end of the negative electrode protection capacitor 
are commonly connected; and the ground, wherein the processor is 

measure a first diagnosis voltage applied between the third node and the second node;
measure a second diagnosis voltage applied to the positive electrode protection capacitor; and
measure a second diagnosis voltage applied to the positive electrode protection capacitor;
measure a third diagnosis voltage applied to the negative electrode protection capacitor;
measure a third diagnosis voltage applied to the negative electrode protection capacitor;
diagnose whether the battery module is electrically leaky based on the first measurement voltage and the second measurement voltage, and
diagnose whether the battery module is electrically leaky based on the first measurement voltage and the second measurement voltage; and
diagnose whether the positive electrode contactor is short-circuited based on at least one of the first diagnosis voltage, the second diagnosis voltage or the third diagnosis voltage.
diagnose whether the negative electrode contactor is short-circuited based on at least one of the first diagnosis voltage, the second diagnosis voltage or the third diagnosis voltage.


	The independent claims 1, 10 of the instant Application correspond to independent claims 1, 10 of the Patent. Dependent claims 1-9 of the instant Application correspond to the dependent claims 2-9 of the Patent. The corresponding claims might be different in their wording, but clearly disclose the same material.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 
HR
12/06/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851